           Case 2:20-cv-02141-TJS Document 25 Filed 09/09/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES WEIGOLD and                             :      CIVIL ACTION
NORA WEIGOLD                                  :
                                              :
      v.                                      :
                                              :
FORD MOTOR COMPANY, THOR                      :
MOTOR COACH, PRECISION                        :
CIRCUITS, and CAMPING WORLD OF                :
BRIDGEPORT, NJ                                :      NO. 20-2141

                               MEMORANDUM OPINION

Savage, J.                                                            September 9, 2020

      This product liability action arises from a fire originating in an electrical connection

in a recreational vehicle owned by the plaintiffs. The fire destroyed the vehicle and

damaged the plaintiffs’ nearby vehicles and home. The plaintiffs have sued Ford Motor

Company, the manufacturer of the vehicle; Thor Motor Coach, the installer of the electric

components; Camping World of Bridgeport, NJ, the seller of the vehicle; and Precision

Circuits, the manufacturer of the electrical component.

      Ford Motor Company, a Delaware Corporation with its principal place of business

in Michigan, has moved to dismiss for lack of personal jurisdiction. It contends that the

Pennsylvania long-arm statute is unconstitutional to the extent that it extends general

personal jurisdiction over a foreign corporation that registers to do business in the

Commonwealth. See 42 Pa. C. S. § 5301(a)(2)(i).

      We addressed this issue recently in Kraus v. Alcatel-Lucent, 441 F. Supp. 3d 668

(E.D. Pa. Feb. 27, 2020). In Kraus, we explained:
            Case 2:20-cv-02141-TJS Document 25 Filed 09/09/20 Page 2 of 2




                  Daimler did not address “the interplay between consent to
                  jurisdiction and the due process limits of general jurisdiction.”
                  Plumbers' Local Union No. 690 Health Plan v. Apotex Corp.,
                  Civ. A. No. 16-665, 2017 WL 3129147, at *11 (E.D. Pa. July
                  24, 2017). It mentioned “consent” only to distinguish
                  jurisdiction based on consent from jurisdiction based on a
                  corporation's activities in the forum. Daimler, 571 U.S. at 129,
                  134 S.Ct. 746. The case focused on when corporations may
                  be subject to general jurisdiction based on contacts with the
                  forum, addressing when “continuous and systematic” contacts
                  with a forum rose to the level of making the corporation “at
                  home.” Id. at 128, 134 S.Ct. 746.

                  Because Daimler did not address whether registration to do
                  business is a sufficient basis for general personal jurisdiction,
                  and neither the Supreme Court nor the Third Circuit have
                  addressed consent-based jurisdiction since Daimler, we will
                  apply Third Circuit precedent. Thus, we hold that registration
                  to do business in Pennsylvania constitutes valid consent to
                  jurisdiction.

Id. at *4 n.16.

        Daimler did not address the rule that registration to do business in Pennsylvania

is consent to general jurisdiction in Pennsylvania. 1 Therefore, we shall deny Ford’s

motion to dismiss for lack of general jurisdiction.




        1 See, e.g., Healthcare Servs. Grp., Inc. v. Moreta, Civ. A. No. 19-2260, 2019 WL 6117353, at *6
(E.D. Pa. Nov. 15, 2019); Sciortino v. Jarden, Inc., 395 F. Supp. 3d 429, 438 (E.D. Pa. 2019); Williams v.
Takeda Pharm. Am., Inc., Civ. A. No. 18-4774, 2019 WL 2615947, at *3 (E.D. Pa. June 26, 2019); Aetna
Inc. v. Kurtzman Carson Consultants, LLC, Civ. A. No. 18-470, 2019 WL 1440046, at *4–6 (E.D. Pa. Mar.
29, 2019); Gorton v. Air & Liquid Sys. Corp., Civ. A. No. 1:17-1110, 2019 WL 757945, at *5–6 (M.D. Pa.
Feb. 20, 2019); Youse v. Johnson & Johnson, Civ. A. No. 18-3578, 2019 WL 233884, at *3–4 (E.D. Pa.
Jan. 16, 2019); Shipman v. Aquatherm L.P., Civ. A. No. 17-5416, 2018 WL 6300478, at *2 (E.D. Pa. Nov.
28, 2018); Aetna Inc. v. Mednax, Inc., Civ. A. No.18-2217, 2018 WL 5264310, at *4–5 (E.D. Pa. Oct. 23,
2018); Mendoza v. Electrolux Home Prod., Inc., No. 4:17-CV-02028, 2018 WL 3973184, at *3–4 (M.D. Pa.
Aug. 20, 2018); Allstate Ins. Co. v. Electrolux Home Prod., No. 5:18-CV-00699, 2018 WL 3707377, at *4-5
(E.D. Pa. Aug. 3, 2018); Gorton v. Air & Liquid Sys. Corp., 303 F. Supp. 3d 278, 298 (M.D. Pa.
2018); Plumbers' Local Union No. 690 Health Plan v. Apotex Corp., Civ. A. No. 16-665, 2017 WL 3129147,
at *11 (E.D. Pa. July 24, 2017); Bors v. Johnson & Johnson, 208 F. Supp. 3d 648, 655 (E.D. Pa. 2016). See
also state appellate court cases: Webb-Benjamin, LLC v. Int'l Rug Grp., LLC, 192 A.3d 1133 (Pa. Super.
Ct. 2018); Murray v. Am. LaFrance, LLC, 2018 PA Super 267, 2018 WL 4571804 (Pa. Super. Ct. Sept. 25,
2018), en banc review granted and opinion withdrawn, Dec. 7, 2018, oral argument held October 31, 2019.
                                                      2
